Title: To Thomas Jefferson from Marblehead, Massachusetts, Inhabitants, 17 August 1802
From: Marblehead, Massachusetts, Inhabitants
To: Jefferson, Thomas


          
            To the President of the United States
            Marblehead Augt. 17th. 1802
          
          We the Subscribers, Merchants, & other Inhabitants of Marblehead, have noticed, with no small concern, the information, contained in the public prints of the intended removal from office, of Samuel R. Gerry esqr. Collector of this port. And altho’ we have no disposition improperly to interfere in any of the acts of your administration, and are persuaded that, in this instance in particular, you have been influenced by a sense of apparent duty nevertheless, we cannot forbear, on so interesting an occasion, respectfully to communicate to you our feelings and some statement of facts. We do this, not without hoping, that if Major Warren should not accept the appointment, we may be so happy as to prevent a second nomination.—Suffer us therefore to remark, that when the impost under the present Constitution was adopted, the revenue offices being established without rule, thro’ want of correct documents to ascertain the imports & exports of the several districts, it was presumed that resulting inequalities in the emoluments of offices, would be adjusted as soon as they could be ascertained. This however, has never yet been done, as it respects Mr. Gerry, for it appears that his annual income, from the time of his entering into office, to Decr. 1800. on some years has not amounted to the sum of Three hundred dollars, and on an average, has been something less than six hundred.
          The business of office, greatly increased by 70 sail of fishing vessels, for each of which he has received but 90 cents ⅌ annum, has been more than one man could transact. The emoluments, with the strictest econemy, having been inadequate to the support of his family, this officer has been obliged to dismiss his clerk, in consequence of which his official business has fallen in arrears. This we conceive to be one source of dissatisfaction on the part of government—
          With respect to that, which is probably the principal source, vizt. a delinquency in the settlement of accounts—we would humbly observe, that this in our opinion, is not so much his fault as his misfortune. We can state, that he has been indefatigable in attention to the duties of the office; that he has lived in a stile by no means expensive; that he has kept no servant, horse, or vehicle of any kind; that he has entertained but little company; that he has sought no amusements; and by neglecting exercise has nearly fallen a victim to the office.—The inhanced price of the necessaries of life, in every place, & in this place in particular, will also be considered.—The fact is, that after 12 years of hard and faithful public service, he is more in debt than when he entered the office, & has now the gloomy prospect of being a disgraced and ruined man—far worse off than an unfortunate Merchant, who by an act of bankruptcy, is sure, on delivering up his property, to be discharged from his creditors—while others, who, to say the least, have not made greater exertions than he, have been able to live in a handsome stile, to employ clerks, and to make fortunes after all.—Such we believe to be the real circumstances of the case. They are such as have not failed to call forth our sympathy & compassion—and we are content to submit the matter to your wise consideration—most cheerfully can we testify to the diligent & obliging manner in which Mr Gerry has discharged the duties of his office—The uprightness and benevolence of his character have engaged our continual esteem and good wishes—and it is our sincere and earnest desire, that, with credit to himself, and with due security to the Government, he may be enabled to regain their confidence, and be restored to his former situation. We shall ever esteem him an upright, benevolent, and industrious, tho unfortunate officer—
          With every sentiment of esteem and respect—we are Sir Your obedient Humble Servants
          
            P.S. The Subscribers beg leave to apologize for the soiled & mutilated appearance of this memorial. while they regret that, in its passage thro’ numerous hands greater care has not been used to preserve it undefaced, they venture to submit it, just as it is, to the indulgent eye of the President, as they think it important to avoid any further delay—
          
         